DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission of replacement drawing of Fig. 1, filed on 09/20/2022, is acknowledged. Applicants’ submission, filed on 09/20/2022, in response to claims 1-4 and 6-11 rejection from the non-final office action (05/24/2022), by amending claims 1, 4, and 6 and cancelling claims 15-20 is entered and will be addressed below. 

Election/Restrictions
Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group II and Species B-C, there being no allowable generic or linking claim.
Claim Interpretations
The “a first temperature-control device” and “a second temperature-control device“ are not examined under 35 USC 112f because each is further structurally modified.

The “using a first temperature-control fluid” and “using a second temperature-control fluid” of claim 1, an apparatus that is capable of using “a first temperature-control fluid” and “a second temperature-control fluid” is considered read into the claim. 

Applicants’ argue that the two temperature-control fluid can be distinguished by different viscosity, different sources and sinks, different phase, and cannot mix. However, there is no description these description as a definition, and the claim is broader. The examiner considers that even the same cooling fluid at different temperature read into these two temperature-control fluids (as they comes from two different souses and sink, viscosity is a function of temperature, and they do not mix).

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 

The ”wherein the main body has a plate-type bottom part and a plate-type top part, which are connected together in a connection region” of claim 2, each of the bolded face terms is an abstract concept. The main body has many parts/regions, the size, shape of each of these part/region is not defined in the claim. As long as the main body has certain a top portion and a bottom portion that is plate-shaped (or typed), it read into the top part and bottom part. Note Applicants’ top part and bottom part are not entirely planar (see Fig. 2). Furthermore the connection region V as shown in Figs. 4a-4d and 6 seems to be a top surface of the bottom part, however, this represents a surface instead of a three-dimensional part like the top and bottom part.

Yet, Applicants’ Specification describes “a plate-type top part, which are connected, in particular soldered or adhesively bonded, together in a connection region” (3rd complete paragraph of page 3). As the V label in Figs. 4a-4d and 6 is not where top part and bottom part are connected together, it seems a connection region could be a horizonal plane in between the bottom part and top part, or could be a peripheral vertical wall connecting the bottom part and the top part. Applicants connection region V shown in the figures is just a planar surface, it does not physically holding the bottom part and the top part. Otherwise, the cooling channels would leak the fluid to the outside atmospheric or vacuum environment.

In other words, a channel intrinsically having a connection region, otherwise, the temperature-control fluid would leak to the outside atmospheric or vacuum environment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The newly added limitation “transverse to the annular direction of the channels“ of claim 6 does not have antecedent basis.

Claim 6 will be examined inclusive “transverse to a flow direction of the respective the first and second annular channels”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gilchrist et al. (US 5846375, hereafter ‘375), in view of Eibl (US 20090250202, previously cited, hereafter ‘202) and Dawson et al. (US 20040187787, hereafter ‘787). (US 10121688 is evidenced that valves can be placed within the chuck).
‘375 teaches some limitations of:
Claim 1: Area Specific Temperature Control For Electrode Plates And Chucks Used In Semiconductor Processing Equipment (title), A temperature control system to selectively control the temperature of specific areas of the chuck or electrode plate upon which a wafer is mounted during plasma etching (abstract, the claimed “apparatus for controlling the temperature of a substrate, in particular of a wafer substrate, having”):
 a temperature control system for regulating the temperature of bottom electrode 14 and, correspondingly, wafer 18 due to its thermal connectivity to bottom electrode 14. Referring now to FIGS. 1-4, wafer 18 is cooled during the etching process through a series of conduits 32a, 32b, 32c, and 32d embedded in the body 15 of bottom electrode 14 (col. 4, lines 22-28, Fig. 2 shows annular conduits 32a-d, the claimed “a plate-type main body having a substrate placement area”; annular conduits 32b and 32d, capable of using a same cooling fluid, is the claimed “a first temperature-control device for controlling the temperature of the main body using a first temperature-control fluid, having a first plurality of separate annular channels inside the main body for circulating only the first temperature-control fluid”); 
While water is typically used as the cooling agent, other liquid or gas cooling agents may be used (col. 4, lines 62-64, annular conduits 32a and 32c, capable of using another cooling fluid, is the claimed “a second temperature-control device for controlling the temperature of the main body using a second temperature-control fluid different from said first temperature-control fluid, having a second plurality of separate annular channels inside the main body for circulating only the second temperature-control fluid”, note using different cooling fluid is an intended use of the apparatus, see claim interpretation above, and “wherein the first plurality of separate annular channels and the second plurality of separate annular channels are arranged such that they encircle each other in alternation”).

‘375 teaches that each conduit is connected to its own inlet and outlet to allow a heating or cooling agent to flow independently through each conduit (abstract) The cross sectional size and shape and the number of the conduits may also be varied as necessary to achieve the desired cooling pattern (col. 4, lines 59-62) but does not teaches the other limitations of:
Claim 1: wherein the first temperature-control fluid is supplied to the first plurality of annular channels through a first tube and removed therefrom through a second tube; 
wherein the second temperature-control fluid is supplied to the second plurality of annular channels through a third tube and removed therefrom through a fourth tube; 
wherein the main body has a first, second third and fourth hole which communicate in each case with the first plurality of separate annular channels and the second plurality of separate annular channels; 
wherein the first tube is placed in the first hole of the main body and has respective first openings in direct fluid communication with a corresponding one of the first plurality of separate annular channels for supplying the first temperature-control fluid; 
wherein the second tube is placed in the second hole of the main body and has respective second openings in direct fluid communication with a corresponding one of the first plurality of separate annular channels for removing the first temperature-control fluid; 
wherein the third tube is placed in the third hole of the main body and has respective third openings in direct fluid communication with a corresponding one of the second plurality of separate annular channels for supplying the second temperature-control fluid; 
2wherein the fourth tube is placed in the fourth hole of the main body and has respective fourth openings in direct fluid communication with a corresponding one of the second plurality of separate annular channels for removing the second temperature-control fluid. 

‘202 is analogous art in the field of Hybrid Chuck (title) Holding apparatuses and in particular wafer chucks, which mostly have a planar bearing surface for the wafer-type substrates, are customarily used for testing circuit arrangements on wafer-type substrates, such as semiconductor wafers, for example ([0004], same as Applicants’ purpose, [0003]), heating and/or cooling elements are formed in a substrate holding apparatus or the holding apparatus is combined with a conventional thermochuck ([0005], same as ‘375’s temperature control). ’202 teaches that The region of the temperature-regulated main body 220 has one or more first temperature-regulating means ducts 225 inside the main body 110 (Fig. 1, [0031], 3rd sentence, plural emphasized, not single annular duct), The temperature-regulating body 360 also has one or more second temperature-regulating means ducts 365 inside it ([0035], 2nd sentence, plural emphasized,), wherein the apparatus has a base or main body whose temperature is regulated by a first temperature-regulating apparatus and a second temperature-regulating device, wherein the first temperature-regulating device is used to regulate the temperature of the main body in a first temperature range between a first temperature and a second temperature, with the first temperature being lower than the second temperature, and is temperature-regulated using a first temperature-regulating fluid, and the second temperature-regulating device is used to regulate the temperature of the main body in a second temperature range between a third temperature and a fourth temperature, with the third temperature being lower than the fourth temperature, and the second temperature-regulating device is temperature-regulated using a second temperature-regulating fluid, wherein the second temperature is lower than the fourth temperature and the first temperature-regulating fluid is different from the second temperature-regulating fluid. This has the advantage that the first and second temperature-regulating fluids can be chosen appropriately, in each case for a specific operating range, according to the desired physical characteristics, such as the pressure- and temperature-dependent aggregate states (solid, fluid, gaseous), the desired flow characteristics (viscosity, tendency to change into turbulent flows etc.), heat capacity, thermal conductivity, heat transition at specific solid surfaces and/or dew points of gases with condensable proportions and so on. Each of the two temperature-regulating devices can be operated in a range in which the other temperature-regulating device with the other temperature-regulating fluid would be less suitable ([0008]), for the purpose of providing an inexpensive and reliable regulation of the temperature of substrates and in particular of semiconductor wafers, wherein desired changes in temperature can be carried out quickly and precisely ([0006]). Note also the first and fourth holes in the main body as shown in Fig. 1. 

‘787 is analogous art in the field of Substrate Support Having Temperature Controlled Substrate Support Surface (title) Plasma processing apparatuses are used for processes including plasma etching of semiconducting, dielectric and metallic materials, physical vapor deposition, chemical vapor deposition (CVD), ion implantation and resist removal. Such substrates include, for example, semiconductor wafers and flat screen displays. The substrates can have various regular and irregular shapes and sizes ([0002]). ’787 teaches that FIG. 3 shows a preferred configuration of a substrate support 40 used for wafer processing, which includes an arrangement of annular liquid flow passages 80, 82 and 84. The liquid flow passages 80, 82 and 84 preferably comprise channels formed in the surface 52 of the body 50 ([0034]), In the embodiment shown in FIGS. 2 and 3, the liquid flow passages 80, 82 and 84 include supply lines 112, 122 and 132, respectively, and return lines 114, 124 and 134, respectively, in fluid communication with the liquid sources 110, 120 and 130, respectively. Liquid is supplied from the liquid sources 110, 120 and 130 to the liquid flow passages 80, 82 and 84, respectively, via the supply lines 112, 122 and 132, the liquid is circulated through the liquid flow passages 80, 82 and 84, and the liquid is returned to the liquid sources 110, 120 and 130, respectively, via the return lines 114, 124 and 134, respectively ([0047]), Bypasses 115 and 125 provide fluid communication between supply lines 112, 122 and 122, 132, respectively, and bypasses 119 and 129 provide fluid communication between return lines 114, 124 and 124, 134, respectively (Fig. 7, [0064], last sentence), for the purpose of a controlled temperature distribution across the support surface ([0008], last sentence). In short, the bypass lines 115, 125 is a tube that connected to supply lines 112, 122 and 132 of the three annular flow passages 80, 82, 84 and the bypass lines 119, 129 is a tube that connected to return/removing lines 114, 124, 134 of the three annular flow passages 80, 82, 84.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have separated the four or more conduits 32a-32d of ‘375 into two second temperature-regulating devices working at two temperature range with two different temperature-regulating fluids with varies physical properties, as taught by ‘202, for the purpose of providing an inexpensive and reliable regulation of the temperature of substrates and in particular of semiconductor wafers, wherein desired changes in temperature can be carried out quickly and precisely, as taught by ‘202 ([0006]). Note it would have been obvious separate interleaving conduits into two temperature-regulating devices for the purpose of uniform etching as required by ‘375 (col. 2, lines 3-5). Furthermore, to have added bypass lines that connected the supply lines together and to have added bypass lines that connected the return/removing lines together, as taught by ‘787, for the purpose of a controlled temperature distribution across the support surface, as taught by ‘787 ([0008], last sentence). It would also have been obvious to have re-arranged the bypass lines and valves, the supply lines 112, 122 and 132, and the return/removing lines 114, 124, 134 as embedded within the chuck. Valves embedded within the chuck is taught by US 10121688 (claim 1 and Fig. 9, valve 536).

Note also the arrangement of first to fourth tubes into the first to fourth holes, their respective locations (not claimed, but shown in Applicants’ Fig. 1) are merely design choice and does not involve the inventive concept. Therefore, the combination of ‘375, ‘202, and ‘787 also teaches the limitations of:
Claims 10-11: a design choice with a straight coolant pipes into the chuck of ‘375, (the claimed “wherein the first openings and the second openings are arranged in pairs such that they communicate with the respective annular channel at two sites which are arranged approximately equidistantly clockwise and anticlockwise along the respective annular channel: of claim 10 and “wherein the third openings and the fourth opening are arranged in pairs such that they communicate with the respective annular channel at two sites which are arranged approximately equidistantly clockwise and anticlockwise along the respective annular channel” of claim 11).  
Claim 2: wherein the main body has a plate-type bottom part and a plate-type top part, which are connected together in a connection region (see claim interpretation above).  
Claim 3: It would have been obvious to arrange the inlet and outlet channel in a horizontal plane for easy mechanical construction (the claimed “wherein the first to fourth holes are provided in the bottom part, and the first plurality of separate annular channels and the second plurality of separate annular channels are provided in the top part”).
Claim 4: The temperature control system includes a plurality of conduits arranged about the center of the chuck as a series of concentric radially adjacent loops (‘375, abstract, the claimed “wherein the first plurality of separate annular channels and the second plurality of separate annular channels are arranged concentrically with respect to a central axis of the main body”).  
Claim 8: The materials of the main body, of the first and second temperature-regulating devices and/or of individual parts comprise in a non-limiting manner steel, other metals (‘202, [0045], the claimed “wherein the first to fourth tubes are made of stainless steel, copper or a plastics material”).  
Claims 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over ‘375, ‘202, and ‘787, as being applied to claim 1 rejection above, further in view of Roy et al. (US 20120285658, hereafter ‘658).
The combination of ‘375, ‘202, and ‘787 does not teach the limitations of:
Claim 6: wherein the first plurality of separate annular channels and the second plurality of separate annular channels have respective different cross sections transverse to the annular direction of the channels.  
	Claim 7: wherein the first to fourth tubes are soldered or adhesively bonded to the main body.  
	Claim 9: wherein the main body is made of copper or aluminium.  

‘658 is analogous art in the field of HIGH TEMPERATURE ELECTROSTATIC CHUCK WITH RADIAL THERMAL CHOKES (title) Semiconductor wafers are often held in place during various semiconductor wafer processing steps using an electrostatic chuck (ESC) ([0002]), A wafer support assembly including a wafer support and cooling plate with radial thermal chokes is provided (abstract). ’658 teaches that Cooling plate 225 may include several such hole patterns, each of which may be used to support a different size high-temperature cooling passage 255. In this way, one bonded cooling plate 225/wafer support 210 assembly may be used to support a variety of different process thermal environments. If bonded cooling plate 225/wafer support 210 assembly is to be reconfigured, the currently installed high-temperature cooling passage 255 may be removed and replaced with a differently-sized high-temperature cooling passage 255  (Fig. 2A, [0043], 6th-7th sentences, see also Fig. 4), Cooling plate 225 may also be optionally connected with low-temperature cooling passage 250 ([0044]), Backside face 275 of cooling plate 225 may be substantially planar and may include features for interfacing to hermetic interface 235 … A permanent hermetic seal may also be used, such as a weld, braze, or other bond ([0041]), The pedestal base may be made from aluminum ([0014], last sentence).


Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted an aluminum pedestal with cooling passage of different size brazed/bonded/soldered to the pedestal, as taught by ‘658, as the coolant supply to the conduits 32a-d of ‘375, for the purpose of removable and switchable cooling passage, as taught by ‘658 ([0043], 6th-7th sentences) and/or for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.
Claims 7 and 9, and alternatively claim 8, are rejected under 35 U.S.C. 103 as being unpatentable over ‘375, ‘202, and ‘787 as being applied to claim 1 rejection above, further in view of Sajoto et al. (US 6035101, hereafter ‘101).
‘375 is silent on the material of the bottom electrode/chuck 14 and ‘202 teaches that the materials of the main body, of the first and second temperature-regulating devices and/or of individual parts comprise in a non-limiting manner steel, other metals ([0045]). The combination of ‘375, ‘202, and ‘787 does not teach the limitations of:
	Claim 7: wherein the first to fourth tubes are soldered or adhesively bonded to the main body.  
	Claim 9: wherein the main body is made of copper or aluminium.  

‘101 is analogous art in the field of High Temperature Multi-layered Alloy Heater Assembly And Related Methods (title) for heating substrates in a processing chamber (abstract), relates to semiconductor processing (col. 1, line 16-17). ’101 teaches that The pedestal 32 includes a heater assembly 33 and a support shaft 25 (Fig. 2A, col. 9, lines 59-61), FIG. 4A is a simplified cross-sectional view of an embodiment of a heater pedestal 32 … Lower inner core member 12B is machined to accept cooling tubing 402 … stainless steel cooling tubing is brazed into the cooling tubing groove 403 in lower inner core member 12B (col. 14, lines 18-44), In FIG. 11, an aluminum heater 1101 is welded to an aluminum stub 1102 (col. 21, lines 12-13).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted an aluminum pedestal with stainless steel cooling tubing brased/soldered to the pedestal, as taught by ‘101, as the coolant supply to the conduits 32a-d of ‘375, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.
Response to Arguments
Applicant's arguments filed 09/20/2022 have been fully considered but they are not convincing in light of the new ground of rejection above.
In regarding to drawing objection, see the first paragraph of page 6, Applicants’ submission of replacement drawing of Fig. 1 overcomes the objection.
In regarding claim interpretations, Applicants argue that 
A) the disclosure include distinction of the two temperature-control fluids, see the 3rd paragraph of page 6.
This argument is found not persuasive.
As elaborated above, the same temperature-control fluid at different temperature is considered read into there two temperature-control fluids. Not only the cooling fluids at different temperature have different viscosity, come from difference sources, and do not mix, these difference does not import into the limitation of claim 1 as these difference is not disclosed as definition in Applicants’ Specification.
Still furthermore, even Applicants amend the claim into one liquid temperature-control fluid and one gas temperature-control fluid, ‘375 teaches that “While water is typically used as the cooling agent, other liquid or gas cooling agents may be used” (col. 4, lines 62-64), suggesting using temperature-control fluids at different phases. Furthermore, ‘202 clearly teaches using different coolant phase (air for system 300, [0042], and liquid for system 230 [0039]).  
B) the “plate-type bottom/top part” are not abstract concept, because “plate-type” and “top/bottom” describing the physical structure of a “part” of the main body, likewise “connection region”, see the bridging paragraph between pages 6-7.
This argument is found not persuasive.
The “part” is an abstract concept, a part can be any size or shape. 
The examiner agrees with Applicants that top part and bottom part are part of the main body, not additional components.
The examiner apologizes incidentally bold faced a few words too many in previous OC. As elaborated in more detail above, the issue is the size or shape of plate of the top part and bottom is abstract concept. 
Furthermore, the examiner explain that the “connection region” should not be the regions as shown in Figs. 4a-4d and 6. It is either the connection surface because “a plate-type top part, which are connected, in particular soldered or adhesively bonded, together in a connection region”, it is the bonded region, not unbounded region. Or it could be considered a three dimensional structure between the top part and the bottom part. However, any cooling channel intrinsically need to be bonded/enclosed, otherwise, the cooling channels would leak the fluid to the outside atmospheric or vacuum environment.
In regarding to the 35 USC 103 rejection over Gilchrist ‘375 and Eibl ‘202, Applicants argue that four tubes are not taught and no teaching of holes in the chuck main body, see the bottom of page 7. 
The new reference ‘787 teaches a common tube (bypass lines) that supply multiple annular flow passages and a common tube that return multiple annular flow passages. Duplication that in two set of interleaving cooling passages would have four tubes. 
As for holes in the chuck main body, ‘375 (Fig. 5) and ‘202 (Fig. 1) each teaches supply and return lines in the chuck main body. Furthermore, by re-arranging the bypass line, along with associated valves, to be embedded components of the chuck, there are four holes in the chuck for supply and return coolants.

The examiner notices the spatial relationship of the “first openings” relative to the first tube is not in the claim (likewise for the second, third, and/or fourth openings).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5558717 is cited for heater coils 207 and cooling coils 204 having interleaving relationship (Fig. 23). 

US 5883778 is cited for tapered conduit to provide different flow rate (claim 16 of ‘778).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716